IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30556
                          Conference Calendar



GENE G. RIVAS,

                                           Petitioner-Appellant,

versus

JOSEPH M. HARO; U.S. BUREAU OF PRISONS,

                                           Respondents-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 00-CV-1523
                         --------------------
                           February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gene G. Rivas, federal prisoner #14791-074, appeals from the

denial of his petition for federal habeas corpus relief pursuant

to 28 U.S.C. § 2241.    Rivas argues that the Bureau of Prisons

(BOP) has usurped the power committed to the court system by

Article III by failing to credit his time in Arkansas state

custody against his federal sentence.    He argues that BOP’s

action illegally extended his 240-month federal sentence to 262

months.   Rivas’s letter pursuant to FED. R. APP. P. 28(j) is

STRICKEN.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30556
                                 -2-

     Sentencing courts are not authorized to compute credit under

18 U.S.C. § 3585(b); the Attorney General is to make credit

awards through the BOP after sentencing.   “[T]he Attorney General

is ordinarily not required to give credit toward a federal

sentence for time spent by a prisoner serving a sentence imposed

by another jurisdiction for an unrelated offense.”   Shaw v.

Smith, 680 F.2d 1104, 1106 (5th Cir. 1982).   However,

     [t]ime spent in state custody, even if for an unrelated
     offense, must be credited toward time served on a
     federal sentence “if the continued state confinement
     was exclusively the product of such action by federal
     law-enforcement officials as to justify treating the
     state jail as the practical equivalent of a federal
     one.”

Id. (citation omitted).   The prisoner bears the burden of showing

that this is the case.    Id.

     Rivas has not shown that his state imprisonment was the

result of any federal action.   Moreover, the time Rivas spent in

state prison was credited to his state sentence.   The statute

precluded that time being credited to his federal sentence.    18

U.S.C. § 3585(b).

     AFFIRMED.